Citation Nr: 0025282	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  96-36 484	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1941 to November 
1945 and from June 1953 to May 1971.  He died in February 
1996.  The appellant is his widow.

This matter has previously come before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board remanded this case to the RO 
for additional evidentiary development in December 1997 and 
February 2000.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1996.  According to 
the death certificate, the immediate cause of death was end stage 
chronic obstructive pulmonary disease due to coronary 
pulmonale due to diabetes due to arteriosclerotic peripheral 
vascular disease complicated by disabling ischemic right 
lower extremity.

2.  At the time of his death, service connection was in 
effect for: arthritis of the lumbar spine with lumbosacral 
strain, evaluated as 10 percent disabling; duodenal ulcer 
with diverticulosis and hiatal hernia, evaluated as 10 
percent disabling; and chondromalacia of the left patella, 
myalgia of the right shoulder, hemorrhoids with perianal 
abscess and fistula, incomplete right bundle branch block, 
and right ear hearing loss, rated as noncompensable.

3.  No competent medical evidence has been presented or 
secured showing a causal relationship, or nexus, between the 
causes of the veteran's death and his active service or 
service-connected disabilities.



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

For service connection for the cause of death of a veteran, 
the first requirement, evidence of a current disability, will 
always have been met (the current disability being the 
condition that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

In addition, for purposes of establishing a well-grounded 
claim, the second and third Epps and Caluza elements 
(incurrence and nexus evidence) also can be satisfied under 
38 C.F.R. § 3.303(b) (1999) by (1) evidence that a condition 
was "noted" during service or during an applicable 
presumption period; (2) evidence showing postservice 
continuity of symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

In the instant case, the Board has twice remanded this case 
to the RO in order to contact the appellant and requested 
that she identify and submit releases for all VA and non-VA 
health care providers who treated the veteran from discharge 
until his death.  It was specifically noted that the RO had 
attempted to obtain the veteran's terminal hospital records 
from Santa Rosa NW Hospital.  However, in May 1996, the 
hospital informed VA that it would not release its medical 
records without the proper authorization.

The record reflects that the RO, in turn, has attempted to 
contact the appellant, via letter to her last known address, 
in May 1988, January 2000 and March 2000.  On each occasion, 
however, she has failed to respond.  In addition, a July 2000 
statement from her accredited representative indicates that 
she has failed to respond to their letters which were sent to 
two different addresses.

In short, the appellant has not submitted any medical 
evidence supportive of her claim that the veteran's death was 
related to service or his service-connected disabilities.  
Her lay assertions of medical causation cannot constitute 
evidence to render the claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Barfield v. Brown, 
5 Vet. App. 8, 9 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  The veteran was not service-connected for 
the primary causes of his death, end stage chronic 
obstructive pulmonary disease due to coronary pulmonale due 
to diabetes due to arteriosclerotic peripheral vascular 
disease complicated by disabling ischemic right lower 
extremity.  The appellant has failed to submit any competent 
credible evidence linking the veteran's period of service to 
the cause or production of the fatal illnesses.  Since there 
is no competent, credible evidence of medical causality or 
contribution, the claim is not well grounded.  Epps, Caluza 
and Ramey, supra.  While the Board understands the 
appellant's position and belief on this matter, in the 
absence of some supporting documentation, the belief is not 
plausible within the legal context.  The appellant has not 
submitted competent medical evidence in support of the claim.

Where the appellant has not met this burden, the VA has no 
further duty to assist her in developing facts pertinent to 
her claim, including no duty to solicit a medical opinion.  
38 U.S.C.A. § 5107(a) (West 1991); Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).

While the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to a not well 
grounded, VA may be obligated under 38 U.S.C.A. § 5103(a) 
(West 1991) to advise a claimant of evidence needed to 
complete his or her application.  This obligation depends on 
the particular facts of the case and the extent to which the 
claimant has been advised of the evidence necessary to well 
ground a claim.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Here, the Board finds that VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete her application for VA benefits.  
Nothing in the record suggests the existence of evidence that 
might well ground this claim.  In this respect, the Board is 
satisfied that the obligation imposed by section 5103(a) has 
been satisfied.  See Franzen v. Brown, 9 Vet. App. 235 (1996) 
(VA's obligation under sec. 5103(a) to assist claimant in 
filing his claim pertains to relevant evidence which may 
exist or could be obtained).  The Court specifically pointed 
out that "[t]he duty to assist is not always a one-way 
street.  If [an appellant] wishes help, [s]he cannot 
passively wait for it in those circumstances where [s]he may 
or should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is not shown nor contended that additional 
relevant evidence, obtainable without an appropriate release 
form, exists that would serve to well ground this claim.

Accordingly, the Board must deny the appellant's claim of 
service connection for the cause of the veteran's death as 
not well grounded.


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied as not well grounded.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals




 



